Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jenni Moen on 12/3/2021.
The application has been amended as follows:

1.-32.	(Canceled)

33.	(Currently Amended)  A method in a radio network node, wherein the method comprises:
sending, to a user equipment, a first message comprising information about a resource for use by the user equipment when transmitting channel quality reports, the resource is for periodic transmission of the channel quality reports on a physical uplink control channel (PUCCH);
sending, to the user equipment, a second message for activation, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH using the resource identified in the first message; 
receiving, from the user equipment, at least a first channel quality report and a second channel quality report, wherein the first channel quality report and the second channel quality report are received on the PUCCH resource;
detecting existence of scheduled uplink transmission in a subframe;
based on the detected existence of scheduled uplink transmission in a subframe, sending, to the user equipment, a third message for deactivating, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH; and
, and
wherein the first or the second message comprises a first indication specifying a time period during which the periodic transmission is activated.

34.	(Currently Amended)  The method according to claim 33, wherein the second message comprises a second indication for the activation of the periodic transmission of the channel quality reports, wherein
the second message comprises downlink control information, which comprises the second indication.

35. 	(Currently Amended)  The method according to claim 33, wherein the second message comprises a second indication for the activation of the periodic transmission of the channel quality reports, wherein
the second message comprises a medium access control element, MAC CE, which comprises the second indication.

36.	(Cancelled)  

37.	(Cancelled)  

38.	(Previously Presented)  The method according to claim 33, further comprising:
receiving, from the user equipment, a capability message for indicating the user equipment’s capability relating to periodic or a-periodic transmission of the channel quality reports.

39.	(Currently Amended)  A radio network node comprising:
memory storing instructions; and
a processing circuit operable to execute the instructions to cause the radio network node to:
send, to a user equipment, a first message comprising information about a resource for use by the user equipment when transmitting channel quality reports, the first message is for periodic transmission of the channel quality reports on a physical uplink control channel, PUCCH;

receive at least a first channel quality report and a second channel quality report from the user equipment, wherein the first channel quality report and the second channel quality report are received on the PUCCH resource informed in the first message;
detect existence of scheduled uplink transmission in a subframe;
based on the detected existence of scheduled uplink transmission in a subframe, send a third message for deactivating, in the user equipment, the periodic transmission of the channel quality reports by the user equipment on the PUCCH; and
after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report  on the physical uplink shared channel (PUSCH) , and
wherein the first or the second message comprises a first indication specifying a time period during which the periodic transmission is activated.

40.	(Currently Amended)  The radio network node according to claim 39, wherein the second message comprises a second indication for initiating the activation of the periodic transmission of the channel quality reports, wherein:
the second message comprises downlink control information, which comprises the second indication.

41. 	(Currently Amended)  The radio network node according to claim 39, wherein the second message comprises a second indication for initiating the activation of the periodic transmission of the channel quality reports, wherein:
the second message comprises a medium access control element, MAC CE, which comprises the second indication.

42. 	(Cancelled)  

43.	(Currently Amended)  A method in a user equipment for transmission of channel quality reports from the user equipment to a radio network node, wherein the method comprises:

receiving, from the radio network node, a second message for activation, in the user equipment, of the periodic transmission of the channel quality reports on the PUCCH using the resource identified in the first message; 
sending, to the radio network node, a first channel quality report and a second channel quality report on the PUCCH resource indicated in the first message;
based on a scheduled uplink transmission in a subframe, receiving, from the radio network node, a third message for deactivating, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH; and
after receiving the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, transmitting, to the network node, a third channel quality report  on the physical uplink shared channel (PUSCH) along with the scheduled uplink transmission in the subframe, and
wherein the first or the second message comprises a first indication specifying a time period during which the periodic transmission is activated.

44.	(Currently Amended)  The method according to claim 43, wherein the second message comprises a second indication for initiating the activation of the periodic transmission of the channel quality reports, wherein:
the second message comprises downlink control information, which comprises the second indication.

45. 	(Currently Amended)  The method according to claim 43, wherein the second message comprises a second indication for initiating the activation of the periodic transmission of the channel quality reports, wherein:
the second message comprises a medium access control element, MAC CE, which comprises the first indication.

46.	(Cancelled)  


48. 	(Previously Presented)  The method according to claim 43, further comprising:
sending, to the radio network node, a capability message for indicating the user equipment’s capability relating to periodic or a-periodic transmission of the channel quality reports.

49.	(Currently Amended)  A user equipment configured to transmit channel quality reports from the user equipment to a radio network node, wherein the user equipment comprises:
memory storing instructions; and
a processing circuit operable to execute the instructions to cause the user equipment to:
receive, from the radio network node, a first message comprising information about a resource for use by the user equipment when transmitting the channel quality reports, the resource is for periodic transmission of the channel quality reports by the user equipment on a physical uplink control channel, PUCCH;
receive, from the radio network node, a second message for initiating activation, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH using the resource identified in the first message; 
send, to the radio network node, a first channel quality report and a second channel quality report on PUCCH resource received in the first message;
based on a scheduled uplink transmission in a subframe, receive, from the radio network node, a third message for deactivating, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH; and
after receiving the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, transmitting, to the network node, a third channel quality report on the physical uplink shared channel (PUSCH) along with the scheduled uplink transmission in the subframe, and
wherein the first or the second message comprises a first indication specifying a time period during which the periodic transmission is activated.

50.	(Currently Amended)  The user equipment according to claim 49, wherein the second message comprises a second indication for initiating the activation of the periodic transmission of the channel quality reports, wherein:
second indication.

51.	(Currently Amended)  The user equipment according to claim 49, wherein the second message comprises a second indication for initiating the activation of the periodic transmission of the channel quality reports, wherein:
the second message comprises a medium access control element, “MAC CE”, which comprises the first indication.

52.	(Cancelled)  

Allowable Subject Matter
Claims 33-35, 38-41, 43-45, 48-51 are allowed. The prior art of record fails to disclose the features detecting existence of scheduled uplink transmission in a subframe; based on the detected existence of scheduled uplink transmission in a subframe, sending, to the user equipment, a third message for deactivating, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH; and after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report on the physical uplink shared channel (PUSCH), and wherein the first or the second message comprises a first indication specifying a time period during which the periodic transmission is activated, as recited in claim 33 and similarly recited in claim 39.
The prior art of record fails to disclose the features based on a scheduled uplink transmission in a subframe, receiving, from the radio network node, a third message for deactivating, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH; and after receiving the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, transmitting, to the network node, a third channel quality report  on the physical uplink shared channel (PUSCH) along with the scheduled uplink transmission in the subframe, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glitschek Edler von Elbwart et al. (Pub No.: 2011/0103335) is a show system which considered pertinent to the claimed invention.
Glitschek Edler von Elbwart et al. discloses the invention suggests a method for providing control signalling in a communication system of generating a control channel signal comprising a transport format and a channel quality indicator trigger signal for triggering a transmission of a channel quality indicator by at least one terminal to the base station, and transmitting the generated control channel signal to at least one terminal, wherein said transport format is a predetermined format for user data transmission by the at least one terminal to the base station and said control channel signal indicates a predetermined mode for reporting the channel quality indicator to the base station, wherein the channel quality indicator transmission is to be triggered by the at least one terminal based on the channel quality indicator trigger signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464